Citation Nr: 0726273	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  06-00 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for tuberculin sella 
meningioma and residuals thereof to include loss of field 
vision as residuals of radiation exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and C.S.


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active service from February 1960 to May 
1967.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2004 rating decision by the St. Paul, 
Minnesota, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In September 2006, the veteran testified 
before the undersigned at a hearing held in Washington, D.C.


FINDINGS OF FACT

1.  The veteran currently has tuberculin sella meningioma (a 
brain tumor) and residuals thereof to include loss of field 
vision.  

2.  The veteran's brain tumor and residuals thereof were 
initially manifest in December 2003, over 36 years after 
service separation.

3.  The veteran has been diagnosed with one of the 
presumptive cancers, brain cancer, with regard to exposure to 
ionizing radiation; however, the veteran did not participate 
in a "radiation risk activity" as defined by VA regulation.  

4.  Brain cancer is a "radiogenic disease" as defined by VA 
regulation.  

5.  Between July 1962 and December 1966 during service, the 
veteran had occupational exposure to ionizing radiation as a 
laboratory technician and during nuclear power training.  

6.  Dose radiation report initially estimated that the 
radiation exposure of this veteran was 00.561 DDE-Photon and 
was 00.000 for SDE-WB and DDE-Neutron.  

7.  A revised dose radiation report estimated that the 
radiation exposure of this veteran during his lifetime was 
01.100 REM.  

8.  In July 2004, the Chief Public Health and Environmental 
Hazards Officer opined that it was unlikely that the 
veteran's brain tumor (meningioma) could be attributed to 
exposure to ionizing radiation during service.  

9.  In July 2004, the Director of VA's Compensation and 
Pension Service concluded that there was no reasonable 
possibility that the veteran's brain tumor was the result of 
exposure to ionizing radiation in service.

10.  The most probative evidence of record establishes that 
the veteran's brain tumor is not the result of exposure to 
ionizing radiation in service.

11.  A brain tumor was not manifest during service, within 
one year of separation, and is not attributable to service.


CONCLUSIONS OF LAW

Tuberculin sella meningioma and residuals thereof to include 
loss of field vision, claimed as residuals of radiation 
exposure, were not incurred in or aggravated by active 
military service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 1131 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.304, 3.309, 3.311 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in May 2004 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claim.  The VCAA letter told the claimant to provide any 
relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  If there is VCAA deficiency, i.e., VCAA 
error, this error is presumed prejudicial to the claimant.  
VA may rebut this presumption by establishing that the error 
was not prejudicial.  See Simmons v. Nicholson, No. 2006-7092 
(Fed. Cir. May. 16, 2007); see also Sanders v. Nicholson, No. 
2006-7001 (Fed. Cir. May. 16, 2007).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  
Although the veteran is receiving Social Security benefits, 
his benefits are based on age and are retirement-related.  
Thus, they are not pertinent to this appeal.  

A medical opinion was obtained.  38 C.F.R. § 3.159(c)(4).  
The records satisfy 38 C.F.R. § 3.326.  The veteran has 
waived initial RO jurisdiction over additional evidence 
submitted after the statement of the case was issued.  

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Davis v. 
Brown, 10 Vet. App. 209 (1997); Rucker v. Brown, 10 Vet. App. 
67 (1997).  There are certain types of cancer that are 
presumptively service connected specific to radiation-exposed 
veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  

Second, "radiogenic diseases" may be service connected 
pursuant to 38 C.F.R. § 3.311.  Third, service connection may 
be granted under 38 C.F.R. § 3.303(d) when it is established 
that the disease diagnosed after discharge is the result of 
exposure to ionizing radiation during active service.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Brain cancer is among the presumptive cancers.  See 38 
U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  However, the 
veteran was not a "radiation-exposed veteran" is defined by 
38 C.F.R. § 3.309(d)(3).  

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean: onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima or Nagasaki, Japan, by United States 
forces during the period beginning on August 6, 1945, and 
ending on July 1, 1946; internment as a prisoner of war in 
Japan that resulted in an opportunity for exposure to 
ionizing radiation comparable to that of veterans who were in 
the occupation forces of Hiroshima or Nagasaki during the 
period August 6, 1945, to July 1, 1946; or certain service on 
the grounds of gaseous diffusion plants located in Paducah, 
Kentucky, Portsmouth, Ohio, and Oak Ridge, Tennessee; or, in 
certain circumstances, service on Amchitka Island, Alaska.  
See 38 C.F.R. § 3.309(d)(ii).

The veteran did not serve prior to February 1952.  Thus, he 
did not serve in Hiroshima or Nagasaki.  Further, the veteran 
did not serve on the grounds of gaseous diffusion plants 
located in Paducah, Kentucky, Portsmouth, Ohio; Oak Ridge, 
Tennessee; or on Amchitka Island, Alaska.  As such, the 
veteran did not participate in a "radiation-risk activity," 
as that term is defined by regulation.  Thus, the veteran's 
claimed brain tumor and its residuals are not subject to 
presumptive service connection under 38 U.S.C.A. § 1112.

The veteran may also establish a claim under 38 C.F.R. § 
3.311 if he was exposed to ionizing radiation while in 
service, subsequently developed one of the radiogenic 
diseases listed, and the disease became manifested during the 
requisite latency period.  See 38 C.F.R. § 3.311(b).  Brain 
cancer is one of the listed radiogenic diseases.

A review of the record shows that a brain tumor was not 
initially manifest during service.  There were no complaints, 
findings, treatment, or diagnosis of a brain tumor.  The 
competent medical evidence establishes that manifestations of 
the veteran's brain tumor, tuberculin sella meningioma and 
residuals thereof to include loss of field vision, were 
initially manifest in December 2003, over 36 years after 
service separation.  Thus, brain cancer was not manifest 
during service or within one year of service.  

In all claims in which it is established that a radiogenic 
disease first became manifest after service and was not 
manifest to a compensable degree within any applicable 
presumptive period as specified in 38 C.F.R. § 3.307 or 38 
C.F.R. § 3.309, and it is contended the disease is a result 
of exposure to ionizing radiation in service, an assessment 
will be made as to the size and nature of the radiation dose 
or doses.  38 C.F.R. § 3.311(a)(1).  When dose estimates 
provided are reported as a range of doses to which a veteran 
may have been exposed, exposure at the highest level of the 
dose range reported will be presumed.  38 C.F.R. § 
3.311(a)(2).

Further, when it has been determined that a veteran has been 
exposed to ionizing radiation in service, and he subsequently 
develops a potentially radiogenic disease, the claim will be 
referred to the Under Secretary for Benefits (USB) for 
further consideration.  The USB is to consider the claim with 
reference to specified factors and may request an advisory 
medical opinion from the Under Secretary for Health; if, 
after this consideration, the USB determines that there is no 
reasonable possibility that the veteran's disease resulted 
from radiation exposure in service, the USB shall so inform 
the RO in writing, setting forth the rationale for this 
conclusion.  38 C.F.R. § 3.311.

In May 2004, the RO contacted the Navy Environmental Health 
Center in order to obtain a dose estimate.  The pertinent 
information was furnished to include that the veteran served 
aboard the USS QUEENFISH and had occupational experience in 
nuclear power operations and as an engineering technician.  
The service dates were provided.  

In June 2004, a response was received from the United Stated 
Navy.  It was noted that between July 1962 and December 1966 
during service, the veteran had occupational exposure to 
ionizing radiation as a laboratory technician and during 
nuclear power training.  The dose radiation report initially 
estimated that the radiation exposure of this veteran was 
00.561 DDE-Photon and was 00.000 for SDE-WB and DDE-Neutron.  
In July 2004, a revised dose radiation report estimated that 
the radiation exposure of this veteran during his lifetime 
was 01.100 REM.  

Thereafter, referral pursuant to 38 C.F.R. § 3.311(c) was 
made.  In July 2004, the Chief Public Health and 
Environmental Hazards Officer opined that it was unlikely 
that the veteran's brain tumor (meningioma) could be 
attributed to exposure to ionizing radiation during service.  
The dose estimate of 1.100 was considered.  It was noted that 
the Committee of Interagency Radiation Research and Policy 
Coordination (CIRRPC) Science Panel Report Number 6, 1988, 
did not provide screening for doses of tumors of the brain or 
central nervous system (CNS).  Radiation increased the 
incidence of both benign and malignant CNS neoplasms.  
However, the dose relationship was uncertain and many of the 
studies related to exposure in utero or during childhood.  
Most studies in adults showed no excess risk or a 
nonstatistically significant risk for brain tumors especially 
when the dose was less than 100 rads.  The Interactive 
Radioepidemiological Program (IREP) of the National Institute 
for Occupational Safety and Health (NIOSH) did not include 
non-malignant tumors of the brain and CNS.  For comparison 
purposes, the NIOSH IREP for malignant tumors of the nervous 
system was utilized.  The computer software calculated a 99 
percentile value for the probability of causation of 0.73 
percent.  

In July 2004, the Director of VA's Compensation and Pension 
Service concluded that there was no reasonable possibility 
that the veteran's brain tumor was the result of exposure to 
ionizing radiation in service.  The report of Chief Public 
Health and Environmental Hazards Officer was cited.  

In October 2006, E.R., M.D., provided a letter in which he 
stated that the veteran had reported to him that he was 
exposed to low doses of radiation during his military 
service.  Dr. R. stated that one of the known causes of his 
type of tumor was exposure to radiation.  However, other 
causes such as hereditary/chromosomal abnormalities were well 
known to cause this type of tumor and the majority of 
meningiomas were idiopathic in nature which meant that they 
grow spontaneously and had no known identifiable etiology.  
In the pathology workup on the veteran's tumor specimen, 
there was no indication of hereditary genetic abnormality.  
Therefore, the possibility of radiation-induced meningioma 
growth could not be excluded.  

The Board must weigh the credibility and probative value of 
the medical opinions, and in so doing, the Board may favor 
one medical opinion over the other.  See Evans v. West, 12 
Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995)).  The Board must account for the evidence it 
finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In 
determining the weight assigned to this evidence, the Board 
also looks at factors such as the health care provider's 
knowledge and skill in analyzing the medical data.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).

Reliance on a veteran's statements renders a medical report 
incredible only if the Board rejects the statements of the 
veteran.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).  The 
Board may reject a medical opinion that is based on facts 
provided by the veteran that have been found to be inaccurate 
because other facts present in the record contradict the 
facts provided by the veteran that formed the basis for the 
opinion.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  
In this case, the VA opinions were based on the veteran's 
records to include the dose estimate.  The statement of Dr. 
R. was not based on such a review.  However, the veteran had 
provided an accurate history of exposure to low doses of 
radiation during service.  So, Dr. R. generally had the 
accurate medical history.

Nevertheless, the Board observes that the private medical 
evidence only presented possibilities.  This opinion was 
equivocal and speculative.  Such speculation is not legally 
sufficient to establish service connection.  See Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  Dr. R. noted that radiation is 
a known cause of the veteran's type of tumor.  However, there 
were other causes and the majority of such tumors had no 
known identifiable etiology.  Thus, he indicated that 
radiation as the cause of the tumor was possible.  However, 
he did not definitively opine that the veteran's brain tumor 
and the residuals thereof were the result of radiation during 
service.  

An award of service connection must be based on reliable 
competent medical evidence and conjectural or speculative 
opinions as to some remote possibility of such relationship 
are insufficient.  See 38 C.F.R. § 3.102 (2006); see also 
Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that 
appellant was "possibly" suffering from schizophrenia deemed 
speculative); Bloom v. West, 12 Vet. App. 185, 186-87 (1999) 
(treating physician's opinion that veteran's time as a 
prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative to be 
sufficient medical nexus evidence); Davis v. West, 13 Vet. 
App. 178, 185 (1999) (any medical nexus between in-service 
radiation exposure and fatal lung cancer years later was 
speculative at best, even where one physician opined that it 
was probable that lung cancer was related to service 
radiation exposure); see also Obert v. Brown, 5 Vet. App. 30, 
33 (1993) (physician's statement that the veteran may have 
been having some symptoms of multiple sclerosis for many 
years prior to the date of diagnosis deemed speculative); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical 
evidence which merely indicates that the alleged disorder 
"may or may not" exist or "may or may not" be related, is too 
speculative to establish the presence of the claimed disorder 
or any such relationship).

Conversely, the VA medical opinion of VA's Chief Public 
Health and Environmental Hazards Officer, as supported by the 
Director of VA's Compensation and Pension Service, was not 
equivocal and was more specific to the veteran's individual 
findings regarding his dose estimate.  VA's Chief Public 
Health and Environmental Hazards Officer opined that it was 
unlikely that the veteran's brain tumor (meningioma) could be 
attributed to exposure to ionizing radiation during service.  
She made specific reference to the dose estimate and also to 
pertinent medical findings by CIRRPC and IREP.  Her opinion 
was supported by the Director of VA's Compensation and 
Pension Service who concluded that there was no reasonable 
possibility that the veteran's brain tumor was the result of 
exposure to ionizing radiation in service.  The Board 
attaches the most probative value to the VA opinion of the 
Chief Public Health and Environmental Hazards Officer, as 
supported by the Director of VA's Compensation and Pension 
Service, as this opinion is well reasoned, detailed, 
consistent with other evidence of record, and included review 
of the claims file.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000) (Factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.).

At his hearing and in written argument, the veteran maintains 
that he was exposed to radiation during service.  It has been 
confirmed in the documentary record that he was in fact 
exposed to radiation during service.  The veteran contends 
that the VA's Chief Public Health and Environmental Hazards 
Officer relied on inaccurate dose levels.  However, the Board 
notes that this is not shown in the record.  She relied on 
the revised dose estimate.  The veteran asserts that she 
relied on studies that were uncertain.  However, the Board 
notes that the VA physician was specific as to the 
information she was relying on and explained any 
uncertainties in the reports and the rationale for her 
opinion.  She is a specialist in that field and, as such, is 
particularly competent and well-qualified to provide a 
definitive opinion.  

The veteran also provided medical treatise information.  
Medical treatise evidence can provide important support when 
combined with the pertinent opinion of a medical 
professional.  Similarly, medical treatise evidence could 
"discuss [] generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least a plausible causality based upon objective facts."  
Mattern v. West, 12 Vet. App. 222, 229 (1999); Wallin v. 
West, 11 Vet. App. 509 (1998); Sacks v. West, 11 Vet. App. 
314 (1998); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996).  Here, the 
aforementioned information is simply too general and it does 
not outweigh the specific medical evidence in this case which 
is directly pertinent to the veteran; specifically, the most 
probative medical opinion of VA's Chief Public Health and 
Environmental Hazards Officer.  

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  VA's Chief Public Health and 
Environmental Hazards Officer has rendered the most probative 
medical opinion.  Neither VA nor the veteran or any layperson 
testifying on his behalf can provide medical assessments 
regarding the veteran's history and the medical treatise 
information.  

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person and the person testifying on his behalf as a lay 
person, have not been shown to be capable of making medical 
conclusions, thus, their statements regarding causation are 
not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno.  The veteran is not competent to state 
that his brain tumor and the residuals of that brain tumor 
are the result of inservice occupational radiation exposure.  

Thus, in sum, the most probative evidence of record 
establishes that the veteran's brain tumor and the residuals 
thereof are not the result of exposure to ionizing radiation 
in service.  Accordingly, service connection is not warranted 
for brain cancer and its residuals as a "radiogenic 
diseases" pursuant to 38 C.F.R. § 3.311.  

As noted, service connection may also be granted under 38 
C.F.R. § 3.303(d) when it is established that the disease 
diagnosed after discharge is the result of exposure to 
ionizing radiation during active service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. §§ 3.303, 3.304.  

In addition, a tumor will be presumed to have been incurred 
in or aggravated by service if it had become manifest to a 
degree of 10 percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

In this case, as noted, the service medical records were 
negative for any manifestations of a brain tumor.  The 
veteran was not diagnosed as having brain tumor.  The brain 
tumor was initially manifest in December 2003 and was 
diagnosed shortly thereafter.  The veteran underwent surgical 
treatment for the brain tumor.  A residual thereof was loss 
of vision.  The veteran has indicated that he is legally 
blind.  

In sum, the record establishes that a brain tumor was not 
manifest during service, within one year of separation, and 
is not attributable to service.  Thus, service connection is 
not warranted under 38 C.F.R. § 3.303(d).

Accordingly, service connection is denied.  In reaching this 
decision, the Board has considered the doctrine of doubt, 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application. 


ORDER

Service connection for tuberculin sella meningioma and 
residuals thereof to include loss of field vision as 
residuals of radiation exposure is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


